Case 1:17-cv-04869-FB-LB Document 76-2 Filed 10/12/18 Page 1 of 5 PageID #: 1850




                  Letter Motion – Protective Order
                            October 12, 2018




                               EXHIBIT B
Case 1:17-cv-04869-FB-LB Document 76-2 Filed 10/12/18 Page 2 of 5 PageID #: 1851



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF NEW YORK


 STEVEN B. BARGER,
                                                  Civil Action No. 1:17-cv-4869-FB-LB
                       Plaintiff,
                                                       DEFENDANT FIRST DATA’S
               v.                                    RESPONSES AND OBJECTIONS TO
                                                      PLAINTIFF’S FOURTH SET OF
 FIRST DATA CORPORATION, et al.,                     REQUESTS FOR PRODUCTION OF
                                                             DOCUMENTS
                       Defendants.


        Pursuant to Rule 34 of the Federal Rules of Civil Procedure and the Local Rules of this

 District, Defendant First Data Corporation (“First Data”), by and through its undersigned

 attorneys, hereby responds to the Fourth Set of Requests for Production of Documents

 propounded by Plaintiff Steven B. Barger (“Plaintiff” or “Barger”) as follows:

                                    GENERAL OBJECTIONS
Case 1:17-cv-04869-FB-LB Document 76-2 Filed 10/12/18 Page 3 of 5 PageID #: 1852




        Document Request No. 12: Produce all documents, communications, and ESI sent by
 First Data or on First Data’s behalf, from January 5, 2017 to present, to any former employees,
 independent contractors, or agents of First Data seeking information you claim is related to the
 Complaint, the Supplemental Complaint, First Data’s Answer to the Complaint, First Data’s
 Answer to the Supplemental Complaint, or Plaintiff Barger generally.

        Response to Request No. 12: Subject to the general objections and without waiver,

 Defendant has already produced the subpoena served on its former employee Julie Kelly.

 Defendant is producing, and will produce relevant, responsive, non-privileged, and non-attorney

 work-product documents to the extent they exist and are in Defendant’s possession.

          Document Request No. 13: Produce all documents, communications, and ESI received
 by First Data or on First Data’s behalf, from January 5, 2017 to present, from any former
 employees, independent contractors, or agents of First Data seeking information you claim is
 related to the Complaint, the Supplemental Complaint, First Data’s Answer to the Complaint,
 First Data’s Answer to the Supplemental Complaint, or Plaintiff Barger generally.

        Response to Request No 13: Defendant incorporates by reference its Response to

 Request No. 12. By way of further response, Plaintiff also has produced text messages between




                                                 7
Case 1:17-cv-04869-FB-LB Document 76-2 Filed 10/12/18 Page 4 of 5 PageID #: 1853



 Plaintiff and Joe Plumeri. By way of further response, Defendant refers Plaintiff to documents

 bated numbered as MetLife0001-348.

          Document Request No. 14: Produce all documents, communications, and ESI sent by
 First Data or on First Data’s behalf, from January 5, 2017 to present, to any persons identified on
 Plaintiff’s Initial Disclosures or Supplemental Initial Disclosures seeking information you claim
 is related to the Complaint, the Supplemental Complaint, First Data’s Answer to the Complaint,
 First Data’s Answer to the Supplemental Complaint, or Plaintiff Barger generally.

        Response to Request No. 14: Defendant incorporates by reference its Response to

 Request No. 13.

         Document Request No. 15: Produce all documents, communications, and ESI received
 by First Data or on First Data’s behalf, from January 5, 2017 to present, to any persons identified
 on Plaintiffs Initial Disclosures or Supplemental Initial Disclosures seeking information you
 claim is related to the Complaint, the Supplemental Complaint, First Data’s Answer to the
 Complaint, First Data’s Answer to the Supplemental Complaint, or Plaintiff Barger generally.

        Response to Request No. 15: Defendant incorporates by reference its Response to

 Request No. 13. By way of further response, Defendant refers Plaintiff to documents bated

 numbered as MetroDerm000001-33; Emory0001-102; MetLife0001-348; and Moffitt0001-1453.

                                              As To Objections,

                                              SAUL EWING ARNSTEIN & LEHR LLP
                                              A Delaware LLP

                                              /s/ Gary B. Eidelman
                                              Gary B. Eidelman, Esq.
                                              (admitted pro hac vice)
                                              500 E Pratt Street
                                              Baltimore, Maryland 21202
                                              T: (410) 332-8975
                                              Gary.Eidelman@saul.com

                                              Gillian A. Cooper, Esq.
                                              650 College Road East, Suite 4000
                                              Princeton, New Jersey 08540
                                              T: (609) 452-5021
                                              Gillian.Cooper@saul.com

                                              Lindsey C. Kennedy, Esq.
                                              One PPG Place, Suite 3010


                                                  8
Case 1:17-cv-04869-FB-LB Document 76-2 Filed 10/12/18 Page 5 of 5 PageID #: 1854



                                     Pittsburgh, Pennsylvania 15222
                                     T: (412) 209-2555
                                     Lindsey.Kennedy@saul.com

                                     Attorneys for Defendants

 Dated: June 5, 2018




                                       9
